Name: Commission Regulation (EEC) No 2570/90 of 5 September 1990 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31990R2570Commission Regulation (EEC) No 2570/90 of 5 September 1990 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco Official Journal L 243 , 06/09/1990 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 33 P. 0206 Swedish special edition: Chapter 3 Volume 33 P. 0206 *****COMMISSION REGULATION (EEC) No 2570/90 of 5 September 1990 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended Regulation (EEC) No 1329/90 (2), and in particular Articles 5 (6) and 6 (10) thereof, Whereas Commission Regulation (EEC) No 1727/70 (3), as last amended by Regulation (EEC) No 201/88 (4), lays down detailed rules on intervention for raw tobacco; Whereas experience gained in the application of Regulation (EEC) No 1727/70 makes it necessay to improve the procedures to be followed for the buying-in of tobacco; whereas the quality of batches offered for intervention should in particular be improved; whereas, in this connection, certain batches offered for intervention should be rejected if the weight of tobacco not meeting the minimum quality requirements exceeds a given percentage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 6 of Regulation (EEC) No 1727/70: '3. If the weight of the tobacco not meeting the minimum characteristics and the foreign matter contained exceed 10 % taken together, the whole batch must be rejected.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 1. (2) OJ No L 132, 23. 5. 1990, p. 25. (3) OJ No L 191, 27. 8. 1970, p. 5. (4) OJ No L 20, 26. 1. 1988, p. 16.